DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 – 3 and 5 - 17 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a support that supports the driven body via the first actuator and the second actuator; a first connection mechanism unit that connects at least either between the first actuator and the driven body or between the first actuator and the support; and a second connection mechanism unit that connects at least either between the second actuator and the driven body or between the second actuator and the support, wherein the first connection mechanism unit and the second connection mechanism unit have at least one degree of rotational freedom, and wherein each of the first actuator and the second 

Regarding claims 2 – 3, 5 – 10, and 14, claims 2 – 3, 5 – 10, and 14 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 11, the prior art of record fails to teach or fairly suggest a support that supports the first actuator, the second actuator, and the third actuator; a first connection mechanism unit that connects the first actuator and the driven body; a second connection mechanism unit that connects the second actuator and the driven body; and a third connection mechanism unit that connects the third actuator and the driven body, wherein the first connection mechanism unit has a degree of translational freedom that allows the driven body to move in the second direction, and a degree of rotational freedom that allows the driven body to rotate around an axis orthogonal to the first direction and the second direction, the second connection mechanism unit and the third connection mechanism unit have a degree of translational freedom that allows the driven body to move in the first direction and a degree of rotational freedom that allows the driven body to rotate around the axis, and the first connection mechanism unit is provided between the second connection mechanism unit and the third connection  

Regarding claim 16, claims 16 is allowed as being dependent from allowed independent claim 11.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest a support that supports the driven body via the first actuator and the second actuator; a first connection mechanism unit that connects at least either between the first actuator and the driven body or between the first actuator and the support; and a second connection mechanism unit that connects at least either between the second actuator and the driven body or between the second actuator and the support, wherein the first connection mechanism unit and the second connection mechanism unit have at least one degree of rotational freedom, and wherein each of the first actuator and the second actuator includes: a dielectric elastomer actuator that has an end portion, and an end member that is provided at the end portion and has a higher elastic modulus than the dielectric elastomer actuator, and the end member of the first actuator and the end member of the second actuator are connected to the first connection mechanism unit and the second connection mechanism unit, respectively; in combination with other elements  

Regarding claim 15, claims 15 is allowed as being dependent from allowed independent claim 12.

Regarding independent claim 13, the prior art of record fails to teach or fairly suggest a support that supports the first actuator, the second actuator, and the third actuator; a first connection mechanism unit that connects the first actuator and the driven body; a second connection mechanism unit that connects the second actuator and the driven body; and a third connection mechanism unit that connects the third actuator and the driven body, wherein the first connection mechanism unit has a degree of translational freedom that allows the driven body to move in the second direction, and a degree of rotational freedom that allows the driven body to rotate around an axis orthogonal to the first direction and the second direction, the second connection mechanism unit and the third connection mechanism unit have a degree of translational freedom that allows the driven body to move in the first direction and a degree of rotational freedom that allows the driven body to rotate around the axis, and the first connection mechanism unit is provided between the second connection mechanism unit and the third connection mechanism unit, and wherein each of the first actuator and the second actuator includes: a dielectric elastomer actuator that has an end portion; and an end member that is provided at the end portion and has a higher elastic modulus than the dielectric elastomer actuator, and the end member of the first actuator and the end member of the second actuator are connected to the first connection mechanism unit and the second connection 

Regarding claim 17, claims 17 is allowed as being dependent from allowed independent claim 13.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo (US PgPub No. 2005/0204640) teaches shake correction image sensor with stabilizer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
12/06/2021Primary Examiner, Art Unit 2696